MEMORANDUM **
Tony, Jason, and Ralph Gomez, and Anna Avila appeal from an order of the district court granting summary judgment in favor of Allstate Insurance Company in its action for declaratory relief. We have jurisdiction under 28 U.S.C. § 1291.
We agree with the district court that Allstate had no duty to indemnify its insured, Macario Alvarez, against liability for injuries caused when a passenger in Alvarez’s vehicle shot and injured the Gomezes and Avila’s decedent. The resulting injuries did not “arise out of the use of an auto” within the meaning of Alvarez’s automobile policy, since the vehicle was at rest and the specific manner in which it was operated played no part in causing the injuries. See State Farm Mut. Auto. Ins. Co. v. Davis, 937 F.2d 1415, 1420-21 (9th Cir.1991); compare Interinsurance Exch. of Auto. Club v. Flores, 45 Cal.App.4th 661, 53 Cal.Rptr.2d 18 (Cal.App.2d Dist.1996), with Aetna Cas. & Sur. Co. v. Safe-*778co Ins. Co., 103 Cal.App.3d 694, 163 Cal.Rptr. 219 (Cal.App.2d Dist.1980).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.